Cole, J.
i ruin*andí:: taxation. IJpon the argument of this cause, it was suggested that there might be a doubt, upon the avermentthe whether the plaintiff had fully performed the conditions annexed to the grant,' gQ ag ^ entitled to the fee in the lands taxed.
The counsel for the plaintiff, therefore, stated that it was the purpose of the pleader to so state, and that the conditions were not only performed by constructing the road through these lands, but the same had been properly certified to the plaintiff, after certificate of completion of the railroad through them, by the governor of Iowa, and duly recognized by the federal government through its proper department.
The counsel for the respective parties, then in open court, agreed that the only question arising upon the petition and the demurrer and motion to dissolve the injunction, as determined by the court below, and- the sole question presented for the adjudication of this court, was, whether the lands included in the grant are liable to taxation by the State after the railroad company became possessed of the unconditional title in fee, but before the same are alienated by it ?
The counsel for appellant, in his elaborate argument at bar, in support of his position that the lands were not liable' to taxation, cited and relied upon Weston et al. v The City Council of Charleston, 2 Peters, 449; Dobbins v. *140The Commissioners of Erie Co., 16 Id., 435; McCulloch v. The State of Maryland, 4 Wheat., 116; and Bank of Commerce v. New York City, 2 Black, 620.
After that full and deliberate consideration which the .importance of the question involved justly demands,’we are agreed in the opinion that the case at bar is not within the principle upon which the cases cited were based, and that the lands are liable to taxation by the State. That this liability to taxation is as complete after the railroad company has performed the requisite conditions and become possessed of the unconditional legal title, as it will be after such title shall become vested by voluntary alienation or otherwise, in private individuals.
In view of the purpose for which our decision is desired, and the course to be pursued, as announced by counsel in argument in case our opinion was adverse to plaintiff, we do not feel called upon to discuss at length the question made, but simply to announce that the judgment of the District Court is
Affirmed.